Case: 2:11-cv-01016-EAS-MRM Doc #: 2603 Filed: 10/21/19 Page: 1 of 1 PAGEID #: 130588

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION AT COLUMBUS

Inre: OHIO EXECUTION
PROTOCOL LITIGATION,

Case No. 2:11-cv-1016

District Judge Edmund A. Sargus, Jr.
Magistrate Judge Michael R. Merz

This Order relates to All Plaintiffs except
Warren Henness and Cleveland Jackson

 

RECOMMITAL ORDER

 

This case is before the Court on Defendants’ Objections (ECF No. 2595) to the Magistrate
Judge’s Decision and Order Regarding the Continued Anonymity of DRC Employee No. 1 (ECF
No. 2566 as modified at ECF No. 2588).

The District Judge has preliminarily considered the Objections and believes they will be
more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant
to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions
to file a supplemental memorandum analyzing the Objections and making recommendations based
on that analysis.

October ah 2019.

SN,

Edmund A. Sargus, Jr.
Unite tes District Judge
